 MCCARTY PROCESSORSMcCarty Processors,Inc and McCarty Farms, IncandUnitedFood and Commercial WorkersInternationalUnion,AFL-CIO-CLC and itsAgent,Local Union No 1529Case 15-CA-10481 and15-RD-607January 17, 1989DECISION AND ORDERBY MEMBERS JOHANSEN, CRACRAFT, ANDHIGGINSOn June 30, 1988, Administrative Law JudgeHutton S Brandon issued the attached decisionThe Respondent filed exceptions and a supportingbrief, and the General Counsel and the Union filedreply briefsThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, I andconclusions2 and to adopt the recommended Orderas modifiedORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent,McCarty Processors, Inc and McCartyiTheRespondent has excepted to some of the judge s credibility findrags The Board s established policy is not to overrule an administrativelaw judge s credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products91NLRB 544 (1950) enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findingsThe judge made the following inadvertent errors in his decision heinterchanged Objection 6 for Objection 14 in the first paragraph of secII B 5 a and Objection 2 for Objection 4 in the first paragraph of secII B 6 aWe also note that the judge failed to decide whether to theextent Objection 13 is based on the alleged threats attributed to AssistantSuperintendent Martin the objection was establishedWe find it unnecessary to pass on this matter because we adopt the judge s findings that Objection 13 was established on the basis of remarks made by other supervisorsThe judge made the following errors in his Conclusions of Law heincluded Objections 2 and 14 among the meritorious objections and heomitted findings that the Respondent violated Sec 8(a)(1) by threateningplant closure and plant removal and by soliciting employees to campaignagainst the Union Accordingly we have modified the judge s recommended Order to reflect these changesTo conform the judge s remedy to his findings and Order we adopt hisremedy except we shall not order that all the proceedings held in connection with the decertification petition should be vacated Instead weshall order that only the results of the November 19 1987 election are tobe vacated2 In the absence of exceptions we adopt the judge s recommended dismissal of the allegation that Assistant Superintendent Billy Martin unlawfully interrogated Arcell Smith on November 17 1987Member Cracraft does not rely onSunnyvaleMedical Clinic 277NLRB 1217 (1985) in adopting the judges conclusion that the Respondent did not violate Sec 8(a)(1) in interrogating Smith on November 171987359Farms, Inc, Jackson,Mississippi,itsofficers,agents,successors,and assigns,shall take the actionset forth in the Order as modified1Insert the following as paragraph 1(e) and re-letter the subsequent paragraph"(e)Threatening employees with plant closureand plant removal because of their representationby the Union "2 Substitute the attached notice for that of theadministrative law judgeAPPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStates GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeSection 7 of the Act gives employees these rightsTo organizeTo form, join, or assist any unionTo bargain collectively through representatives of their own choiceTo act together for other mutual aid or protectionTo choose not to engage in any of theseprotected concerted activitiesWE WILL NOT promise or grant wage or otherbenefit increases to employees to dissuade themfrom supporting United Food and CommercialWorkers International Union, AFL-CIO-CLC andits agent, Local Union No 1529, or any other labororganizationWE WILL NOT threaten employees with the futili-ty of representation by the above named or anyother labor organizationWE WILL NOT discourage support for the abovenamed Union or any other labor organization byinforming employees that wage increases werewithheld from them in the past because of theirunion representationWE WILL NOT threaten our employees with unspecifiedreprisalsorpermitabusiveconducttoward them by other employees because of theirunion supportWE WILL NOT unilaterally grant increases inwages and benefits to our bargaining unit employ-ees without notice to or bargaining with the abovenamed UnionWE WILL NOT solicit employees to campaignagainst the above named or any other labor organszation292 NLRB No 50 360DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDWE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe ActWE WILL recognize and, on request, bargainwith United Food and Commercial Workers Inter-nationalUnion,AFL-CIO-CLC and its agent,Local Union No 1529, as the duly designated representative of a majority of our employees in thefollowing unit appropriate for the purposes of collective bargainingAll production and maintenance employees, in-cluding truck drivers, driver salesmen and theshipping and receiving clerks employed at our238 Wilmington Street, Jackson, Mississippi fa-cility, excluding, all office clerical employees,professionalemployees,salesmen,buyers,watchmen and guards and supervisors as defined in the ActWE WILL, on request, embody in a signed agreement any understanding reached with the UnionMCCARTYPROCESSORS,INCANDMCCARTY FARMS, INCClement J Kennington Esqfor the General CounselAndrew C Partee Jr Esq (Partee Waldrop Monte andEvans)of New Orleans Louisiana for the RespondentRoger K Doolittle Esq,of Jackson, Mississippi for theCharging PartyDECISIONSTATEMENT OF THE CASEHUTTON S BRANDON, Administrative Law JudgeThese cases were heard at Jackson Mississippi on 13through 15 April 1988 The charge in Case 15-CA-10481 was filed by United Food and Commercial Workers International UnionAFL-CIO-CLC and its agentLocalUnion No 1529 (the Unions) on 8 December19871 and amended on 12 January 1988 The originalcomplaint issued on 15 January and was amended on 1April 1988 and at the hearing here The primary issuesarewhetherMcCarty Processors Inc and McCartyFarms, Inc (RespondentMcCarty and RespondentMcCarty Farms respectively and collectively called Respondent) (a) unlawfully interrogated and threatened employees and promised them wages and benefits in violation of Section 8(a)(1) of the National Labor RelationsAct (the Act) (b) unilaterally granted employees an increase in wages and benefits during a time when the resuits of a decertification election and the Union s loss ofmajority status was in issue thereby violating Section8(a)(5) and (1) of the Act and (c) whether, if Respondent in fact committed the unfair labor practices allegedthey are sufficient to preclude the likelihood of a fairrerun electionand warrant the entry of a remedial bargaining orderThe petition in Case 15-RD-607 was filed by FlossieN Hawkins on 21 October 1986 An election was heldon 13 March with the Union receiving the numerical majonty of the valid ballots cast Timely objections to theelection filed by Respondent were overruled in a reporton objections issued by the Regional Director for Region15 on 23 April However, following the filing of exceptionsbyRespondent, theNationalLaborRelationsBoard (the Board),sustainingone of the Respondent sobjections having to do with a union dues waiver duringthe Unioncampaign issued a Decisionand Direction ofSecond Election dated 13 October 2 Pursuant to theBoard s direction a second election was held on 19 November Thistimethe Union failed to receive a majorityof the ballots cast but filed timely objections to the electionThe Regional Directorissueda second report onobjectionsand anorder directing hearing on objectionsdated 30 December specifying the existence of issues regarding the Union s Objections 2, 4, 6, 13 14, 15, and 19Noting that the cases involved thesameparties andissuesthe Regional Director on 15 January 1988 issuedan order consolidating Cases 15-RD-607 with 15-CA-10481 for hearingOn the entire record including my observation of thedemeanorof the witnesses, and after consideration of thebriefs filed by the General Counsel, Respondent, and theUnion I make the followingFINDINGS OF FACTIJURISDICTIONRespondent McCarty and Respondent McCarty Farmsare affiliated corporations with offices and a place ofbusiness located at 238 Wilmington Street, JacksonMississippiwhere they are engaged in the business of processing and sellingpoultry products From the Wilmington Street facility Respondent in the course of its bustness operations during the 12 month period preceding issuance of the complaint sold and shipped productsvalued in excess of $50 000 directly to customers locatedoutside the State of MississippiDuring the same periodRespondent purchased and receivedin itsJackson facility goods and materials valued in excess of $50 000 directly from points located outside the State of MississippiThe complaintallegesRespondent admits and I findthatRespondent is an employer within the meaning ofSection 2(2) of the Act engaged in commerce within themeaning of Section 2(6) and (7) of the Act The complaint furtherallegesRespondent by its answer admitsand I also find that the Union is, and has beenat all material times a labor organization within the meaning ofSection 2(5) of the ActAll dates are in 1987 unless otherwise stated2 The Board s decision is reported at 286 NLRB 703 MCCARTY PROCESSORS361iITHEALLEGED UNFAIR LABOR PRACTICESA BackgroundThe parties are in agreement that the Unions predecessorUnited Packing House Food and Outside Workers,AFL-CIO was certified as the collective bargainingrepresentative of employees in a unit of production andmaintenance employees3 of Respondents predecessorState Poultry Company Inc in September 1968 Thereafter the Unions predecessor and Respondents predecessor negotiated successive collective bargaining agreements covering unit employees through 1975 althoughboth the Union and Respondents predecessor wentthrough name changes during the period The partiesfurther agreed that the Union has had successive collective bargaining agreements with Respondent under Respondent s current name since 1975 with the most recentagreement being effective from 1 January 1984 through31December 1986 The last wage increase for unit employees provided under that agreement was given on 1January 1986Despite the filing of the petition in Case 15-RD-607 inOctober 1986 the Union and Respondent began negotiations on a new bargaining agreement in December 1986Two negotiating meetings were held in that month onein January 1987, and the last on 12 February The negotiations were not successful Following the election on 13March, and despite a vote of 338 to 195 in favor of representation by the Union in a unit of approximately 568eligiblevotersRespondent refused to recognize theUnion4 and contested the election by filing objectionsAs already noted Respondents objection to the electionbased on the contention that the Union s promise not tocollect membership dues during the election campaignprovided the employees with a substantial benefit interfering with the election was sustained by the Board Thererun election held on 19 November resulted in a vote of335 against and 251 for representation in a unit of approximately 630 eligible voters As also previously notedthe Unions Objections 2 4 13 14 15 and 19 to thererun election are largely coextensive with the unfairlabor practices alleged in Case 15-CA-10481 and are thesubjectsof this proceedingA remaining objectionnumber 6 presented issues of fact and was alsoconsolidated for hearing with the unfair labor practice case 53The precise unit description alleged in the complaint and admitted byRespondent to be an appropriate one for collective bargaining purposesisAll production and maintenance employees including truck driversdriver salesmen and shipping and receiving clerks employed by Respondent at its 238 Wilmington Street JacksonMississippi facilityexcluding all office clerical employees professional employees salesmen buyers watchmen and guards and supervisors as defined in theAct4 The Union through counsel by letter dated 29 April following theRegional Directors Report on Respondents Objections to the Electionfinding the objections to be without merit requested dates for negotiationsfrom Respondents counsel The record does not indicate a response to the request but Respondent does not deny that it refused torecognize the Union following the 13 March election5 The Union withdrew its remaining objections specifically objections13 5 7-12 and 16-18Respondent admitted as the complaint alleged that onthe day following the rerun election it unilaterally granted the unit employees a 20 cent per hour wage increase,and that on 1 January 1988 it granted them an additional20 cent per hour increaseAs the complaint further alleged and Respondent also admitted on 3 January 1988Respondent also unilaterally increased benefits of its unitemployees by providing them with attendance bonusesemployment anniversary bonuses additional life insurance and short term disability benefitsDespite the results of the 19 November election andfollowing the filing of its objections, the Union againthrough letter of counsel dated 17 December to Respondent s counsel requesteddates for the purposes ofnegotiations,and further requested that the letter beconsidered as a continuing request to meet and bargainregarding the contract covering the unit employees Respondent does not contest its refusal to meet with theUnion and contends that the Union lacked majoritystatus as shown by the rerun electionMost of Respondents alleged unlawful conduct tookplace within the 2 week period preceding the rerun electionEvidence regarding Respondents conduct will bedescribed and analyzed below under the name of the individual supervisor of Respondents to whom the unlawful conduct was attributedB Conduct and Statements Attributed to Supervisors1Ron MarbleaThe allegations and the evidenceRon Marblewas at materialtimes employed by Respondentas itsplantmanager at the Wilmington Streetfacility, although he was not responsible for the deboning section of the plant which employs almost half theunit employeesMarble was active as a management representative in relations with the Union and estimated inhis testimony that he had assisted on behalf of Respondent in negotiating about four prior contacts with theUnionThe complaint as amended alleged that on or about12 November Marble threatened an employee with plantclosure if the Union won the scheduled 19 Novemberelection and on or about 19 November threatened an employee that a strike would be inevitable if the Union wonthe electionThe plant closure allegation is coextensivewith the Union s objection 15 The General Counselrelied on the testimony of employee Pamela D Winstonto establish these allegationsWinston testified that on 18 November Billy Howingtonprepack and packing supervisor had Winston relieved from her position on the production line and toldher that Marble wanted to talk to her Winston proceeded to an open spot in the plant a short distance awaywhere Marble awaited her There according to Winston s testimonyMarble6 Respondent admitted in its answer to the complaint and the complaint amendmentsthat thoseindividuals alleged as supervisors were atmaterial times supervisors within the meaningof Sec 2(11) of the Act 362DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtoldme that we didn't need a union. . .and hetold me that if I voted the Union back in there thatthey was going, uh, close McCarty down . . . theywas going to put a padlock on it,and he told methat I was going to be replaced by someone else. . . that's if we gotten it back in there, by me beinga union member,you know, he said that my jobwould be replaced by someone else.On cross-examination Winston conceded that Marble'sreference to her replacement was in the context of theoccurrence of a strike and that if she did not want towork somebody else would come in there and do thejob.Marble conceded the fact of a conversation with Win-ston as well as the general circumstancesof the conver-sation although he did not recall the date. Marble relatedthat he told Winston that the Company in negotiationsearlier in the year with the Union had offered a 10-cent-per-hour wage increase whereas the Union was demand-ing a$1.50-per-hour increase.He pointed out that theUnion'sdemand was unreasonable,thatRespondentwould not be able to meet that,that the Union had paint-ed itself into a corner,that the ultimate weapon of theUnion would be a strike, and that if people honored thestrikeRespondent had the lawful right to hire replace-ments.Marble further related that he assured Winstonthat the plant would run "chickens"and he would bethere, and he specifically denied stating that if the Unionwas voted back in he would put a padlock on the door.The complaint also alleges that Marble during Novem-ber orally promised employees increases in wages if theyvoted against the Union in the election and orally threat-ened an employee by telling the employee that Respond-ent was "not going to put up with another union in theplant." These allegations are coextensive with the UnionObjections 4 and 19. In support of these allegations theGeneral Counsel produced the testimony of Jimmie LeeCleveland, an employee in the packing department.Cleveland testified that on 18 November right afterlunch Marble got her off the line and talked to her tell-ing her that the Union was talking about striking andthat he wanted her to know that if the Union struck andshe.went out with them she could easily be replaced butthat if she wanted to stay in and work her job would beguaranteed to her.She further testified that he told herto vote the Union out and said that "he was not going toput up with nar another union in the plant because hewas tired of being pushed around by the Union." Cleve-land repeated this testimony almost verbatim on cross-ex-amination.Marble in his testimony did not address theremarks specifically attributed to him by Cleveland anddid not deny having had any conversation with her.b.ConclusionEven if fully credited Winston's testimony fails to es-tablish thatMarble threatened that if the Union wereelected a strike would be inevitable.And while Marbleconceded that in remarks to Winston that he referred toa strike and the probable replacement of employees,these references failed to amount to a threat that a strikewas inevitable.His expression of a belief that the Unionmay have "painted itself in a corner"on its demands fora $1.50-per-hour increase, a demand widely publicized toemployees by the Union, and the ultimate consequenceof thatdemand amounted to no more than an expressionof an opinion protected under Section 8(c) of the Act.Accordingly, I find the General Counsel has not provedthatMarble threatened the inevitability of a strike andshall recommend that this allegation of the complaint bedismissed.Winston's testimony, on the other hand, if believed,would establish Marble did threaten plant closure in theevent the Union won the election. Marble's denial of theattribution requires a credibility determination betweenthe two. I was impressed by Winston's sincerity and be-lieve shemade aneffort to tell the truth as she recalledit.In contrast Marble must be rated as less sincere. Hiscoyness and evasiveness.in responding to the GeneralCounsel'squestions concerning Respondent'scampaignin opposition to the Union served to undermine his ve-racity.He refused to concede that Respondent engagedin a "campaign"against the Union in the election whenthe entire record and Marble's admitted conduct demon-strates that Respondent was anything but neutral in thematter.Nevertheless,a threat of plant closure is incon-sistentwith Marble's reference to the strike and the re-placement of strikers in the same conversation.Obvious-ly,an independent determination to close the plantsimply as a result of the Union's election would eliminatea strike or strike consequences as a concern to be dis-cussedwith employees. Further, although Marble dis-cussed strike consequences with Cleveland as set forthabove, she attributed no threat of plant closure to himand on the contrary, related he told her if she came towork during the strike her job would be guaranteed. I,therefore, find improbable, under all the circumstances, athreat ofplantclosure by Marble and conclude that Win-ston's testimony on the point is inaccurate and unreliableand do not credit her on this point. I, therefore, concludethe General Counsel has failed to establish this allegationof the complaint. Moreover, I find no support for Objec-tion 15 flowing from the foregoing evidence.Marble did not respond to the testimony of Clevelandand left such testimony uncontradicted. Most of Cleve-land's testimony regarding unlawful conduct or remarksby other supervisors was likewise undenied. Clevelandappeared to testify in an honest manner and in demeanorprovided no basis for doubting either the truthfulness ofher testimony or its accuracy. She did not, however, nordid any other witness attribute to Marble any promise ofa wage increase if the Union were voted out. AlthoughMarble had admittedly instructed supervisors to tell em-ployees that they would receive the benefits received byemployees of Respondent's other plants if they rejectedthe Union, and although Marble conceded he talked toover 200 employees on the union matter,there remainsno direct evidence that Marble himself told employeesthey would get a wage increase if the Union was reject-ed.Accordingly, this allegation of the complaint must bedismissed, and, thus it provides no support for theUnion's Objection 19. However, it must be found, and Iso find, that Marble did threaten as the complaint alleges MCCARTY PROCESSORS363that he said he was tired of being pushed around andwas not going to put up with nar another union in theplantThe clear implication of this remark was that Respondent would not tolerate reelection of the Union andthat the Union s election would be a useless act By Marble s remark in this regard I find Respondent violatedSection 8(a)(1) of the Act as alleged Respondents conduct in this regard substantiates the claim in the Union sObjection 4 to the election that Respondent created theimpression of futility of selecting the Union Accordinglymerit is found to this objection which must be sustained2Billy Howington7Prepack and Packing Supervisor Billy Howington wasthe subject of a number of complaint allegations all related to either a promise to employees of a wage increase ifthey rejected the Union or a threat that back dues to theUnion totaling $160 or more would be deducted fromemployees pay if the Union was elected to representthem The alleged promise of benefits is coextensive withthe Union s Objection 19Five employee witnesses testified regarding these allegationswithout contradiction fromHowington whofailed to testifyThus, Bobbie Claiborne, a packing department employee who was a member of the Union andwho had previously served as a steward, testified thatduring the week before the election Howington, her supervisor, called her a few feet aside from her work posetion and asked her if she wanted a 20 cent raise andquickly explained that if she voted the Union out shewould get a 20 cent raise then and another 20 cent raisein JanuaryMoreover he told her if she voted the Unionin she would have to pay back time' union dues whichwould be $100 out of her check Claiborne made no response other then to ask Howington if the dues would betaken out at one time, and after Howington s affirmativeanswer she remarked that she did not want that Claiborne testified she had never been informed that theUnion would require payment of back dues On the contrary the record reflects the Union had distributed literature to employees dated 13 November stating that nomembers owed dues for the period of time following theexpiration of the old contract on 1 January The literature further explained that the Union s policy was thatno members had an obligation to pay dues for any periodof time they were not covered by a contractWinston previously identified above, testified regarding a similar conversation with Howington She relatedthatHowington talked to her on 16 November statingthatthey didn t need a union, that if the Union werevoted out everybody would be treated the same, thatwhen the Union was voted out employees would get a20 cent raise the first of December and another one on 1January 1988 and that she would get a $15 bonus on herbirthdayHowington added that if the Union got back inemployeememberswould have to pay back duesamounting to $150, and Respondent would take it out ofpaychecks the Friday following the election Finally hetoldWinston to vote no and get the Union out of therecause they didn t need itWinston reported that sheafterward observed Howington calling other employeesoff the line and talking to them that same dayHowington also talked to packing department employee Cleveland Cleveland testified that on 17 NovemberHowington talked to her on her production line and displayed to her a memo dated 29 October from John RMcCarty, president of McCarty Farms, and directed toemployees of McCarty Foods, an organization affiliatedwith Respondent The memo announced and listed an increase in employee benefits to be implemented on 3 January 1988 Inserted at the bottom of the list was thehandprinted statementRemember You could have thisif you were a part of theMcCarty FamilyThe list represented improvements in vacations attendance bonuses,life insurance, and short term disability It is undisputedthat the improvements were applicable to McCartyFoods employees employed at other plants and were notthen applicable to bargaining unit employees Clevelandtestified thatHowington asked her if she thought theUnion could get her all those thingsShe repliedequivocally saying she depended on theLord ratherthan the Union, and Howington left her without sayingmoreOn 19 November, according to the testimony of packing department employee Sallie Blount Howington herdirect supervisor tapped her on the shoulder as she wasgoing to the voting area and told her to vote for herraiseShe further testified that she overheard Howingtonmake the same remarks to two fellow employees,Willie Etta Lee8 and Geraldine PalmerThe testimony of Clairborne, Winston, Lee Clevelandand Blount was reasonable and mutually corroborative tothe extent of showing a pattern in the conduct and remarks of Howington in efforts to dissuade employeesfrom union support I find such testimony credible particularly in the absence of contradiction Further, the remarks attributed to Howington are consistent with thoseattributed to other supervisors relating to the promise ofraises as discussed infraAccordingly I find Howingtonmade the marks claimed by these witnessesHowington s remarks to Claiborne and Winston appeared to be a clear unlawful promise of benefits to employees if the Union were voted out The display of theMcCarty Foods announcement with the handprintedportion at the bottom of the announcement likewise carreed the clear implication of the promise of benefits asdoes Howington's remark to Blount and Lee to vote forThe General Counsel moved in his brief to correct the spelling ofHowington s name wherein it now appears in the transcript as HailingtonBecause the spellingsought bytheMotion appears to be consistentwith that in documents and pleadings received in evidence the motion isgrantedThe General Counsels further motion to also correct the transcript spelling of the names Maricell SparksMcLean Lovett and Burnham wherever they presently appear as Mancel Spark McClain Loveitand Burnen is likewise granted8 Lee in her testimony for the General Counsel confirmed that Howington told her to vote for her 20-cent raise as she was going in to voteHowever she said Howington had whispered this in her ear She alsoconfirmed that Howington had spoken in the same manner to GeraldinePalmer Palmer did not testifyWhether Blount is credited as havingoverheard Howingtons remark toLee it is clear based on Lee s credibleand uncontradicted testimony that Howington did ask Lee to vote forher raise It is also reasonable to infer in the absence of contradictionand I so infer he made a similar remark to Palmer 364DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtheir raises. As related infra Howington was not the onlysupervisor tomake such statements to employees.Indeed, Marble testified that he instructed all supervisorsto tell employees these benefits would be granted them ifthe Union was voted out.Respondent's defense regarding the promise of benefitsisbased on its claim that Howington was only truthfullyadvising employees that the benefits granted to McCartyFoods employees who were unrepresented by a unionwould be extended to the unit employees in the absenceof union representation. Respondent asserts that its cus-tomary practice was to ensure that benefit changes wereuniformly extended to all of its employees. In support ofthis proposition Respondent produced evidence to showthat twice during the time of the last bargaining agree-ment with the Union the agreement was reopened for ne-gotiations, and wages of unit employees were made con-sistentwith those granted to nonunit employees in Re-spondent's other plants. Further, the wage rates at allRespondent's plants have been the same since 1976, ac-cording to the testimony of John Lott, Respondent's di-rector of administrative services. Other benefits for em-ployees were generally the same except that bargainingunitemployees had an additional holiday for a period oftimeuntilthe additional holiday was ultimately grantedto all unit employees. Finally, Lott testified that benefitswere determined by top management following recom-mendations from Lott based on a study of industry sur-veys.Despite Respondent's prior practice it is clear fromRespondent's own evidence that Respondent granted thenonunitemployees a 20-cent-per-hour increase in earlyJanuary. That increase was not extended to unit employ-ees who, at the time of the November election, had nothad a wage increase since January 1986. Moreover, therewas no evidence that Respondent had ever sought agree-ment or acquiescence from the Union to extend the Janu-ary 1987nonunitincrease to unit employees. Indeed, un-contradicted record evidence reveals that in negotiationswith the Union on a unit employee wage increase priorto the first election in March, Respondent had only of-fered a 10-cent-per-hour increase.Basedon these facts it appears that the promise of animmediate 20-cent-per-hour increase to unit employees,followed by another one a month later and coupled withother promised benefit improvements constituted a pow-erful inducement to employees who had had no increasesfor almost 2 years to reject the Union.It iswell estab-lished that an employer's promising of increased wagesor benefits in order to dissuade employees from support-ing a unionisviolative of Section 8(a)(1) of the Act.Churchill Supermarkets,285NLRB 138 (1987);UnitedElectrical,279NLRB 208 (1986);AngelicaCorp., 276NLRB 617 (1985);Management Training Corp.,261NLRB 131 (1982);U.S. Industries,247 NLRB 361 (1980).On the other hand, as Respondent's brief points out,quoting fromGlobe Shopping City,203 NLRB 177, 181(1973), "Section 8(c) grants to an employer the right in amanner andsetting free from coercion to compare bene-fitspresently in effect in his unorganized operation withthose enjoyed by employeesin a similaroperation whichhas union representation."9 And an employer during aunion election campaign may point out those employeebenefits which it has by custom or practice uniformly ex-tended to unrepresented employees or is otherwise natu-rally or obviously available to them. SeeNoral ColorCorp.,276 NLRB 567, 570, 575 (1985). However, an em-ployer exceeds the bounds of Section 8(c) when it goesbeyond a comparison of benefits between representedand unrepresented employees and makes a specific prom-iseof benefits, not warranted by a past practice orcustom, conditioned on rejection of union representation.Here Respondent, I conclude, did just that throughHowington's promises and those like it by other supervi-sors discussed infra.Respondent's defense that Howington's promises werejustified by its prior practice of uniformly extending thesamebenefits to employees in all its plants is not persua-sive here. This is because Respondent, regardless of whathad transpired in earlier years, withheld from bargainingunit employees those benefits it had extended to employ-ees in its unrepresented plant in January 1987. Althoughawithholding might be understandable and legitimateduring the period of negotiating with the Union it mustbe recalled that there is absolutely no evidence that Re-spondent at any time offered the Union those benefits in-stituted for unrepresented employees. In this regard thiscase is distinguishable from the situation inNoral ColorCorp.,supra. There no violation was foundin anemploy-er's pointing out to its employees that a stock option planwhich had been previously rejected by the Union wasavailable to employees outside the represented unit. Be-cause the Union had rejected the stock option plan, theemployees would not likely perceive the employer's ob-servations regarding the availability of the plan to non-unitemployees as a promise of a benefit which theycould not have received while represented by the Union.A different situation prevails here. Respondent had ineffectwithheld from the Union and theunitemployeesthose benefits long since granted to unrepresented em-ployees while at the same time promising unit employeesthat these benefits would be extended to them only ifthey rejected representation.Respondent's failure tooffer the Union the nonunit benefits effectively destroysitspast practice defense.In sum,Respondent throughHowington clearly pointed out to unit employees that itwas willing to do more for them if they were unrepre-sented.Angelica Corp.,supra. See alsoDow Chemical Co.,250 NLRB 748, 754 (1980), enf. denied 660 F.2d 637 (5thCir. 1981). Accordingly, I conclude as the complaint al-leges that Respondent through Howington in this in-stance, violated Section 8(a)(1) of the Act by promisingbenefits to employees to induce them to reject the Union.Based on this evidence I also find and conclude theUnion's Objection 19 to the election has merit and mustbe sustained.Sec. 8(c) of the Act provides that:The expressing of any views,arguments,or opinion,or the dis-semination thereof,whether in written, printed,graphic, or visualform, shall not constitute or be evidence of an unfair labor practiceunder any of the provisions of this Act, if such expression containsno threat of reprisal or force or promise of benefit. MCCARTY PROCESSORS365With respect to the threat of cumulative back dues obligationsand deductions Respondent in its argumentsagain relies on the truthThus Respondent argues thatdespite statements and leaflets distributed by the Unionto employees prior to the March and November election,advising employees that there would be no back duesduring the time employees were without a contract, theUnion nevertheless continued throughout 1987 to sendmonthly dues bills to Respondent listing the dues obligations of each unit employee on checkoff authorizationUnder these circumstances as well as the Board s decisionon the objections to the first election Respondent asserts itwas entitled to truthfully advise employees thattheir back dues were continuing to accumulate and thatthey would be deducted and forwarded to the Union if itwon the election Howington s remarks to the employeesregarding the back dues, according to Respondent wastherefore accurate, truthful and in keeping with Respondent s posting of copies of the dues deduction lists inthe employee lunchroom prior to the election That theback dues were suspended only and not waived wasshown, Respondentarguesby the Union s continued dispatch of the monthly dues bills to RespondentAs already noted, the Board found merit to Respondent s objection to the first election on the basis that theUnion s waiver of back dues constituted an impropergrantof substantial benefits which interfered with theelectionThe Union s actions before the second electionregarding the waiver of back dues appears to be a continuationof the same position advanced before the firstelectionHowever, thistimetheUnion made clear toemployees in the leaflet dated 13 November if it had notpreviouslymade it clear that the dues were beingwaived rather than postponed and announced that it hadalways been the Union s policy not to collect dues frommembers for any period of time they are not coveredby a contractMoreover Elijah Lovett vice presidentof the local union in testimony here reaffirmed thatpolicy and practice He further explained that the billingson dues had continued to be forwarded to Respondenton a monthly basis due to the Union s failure to commitnicatewith the clerical responsible for forwarding thebillingsIt is clear that the Union in the 13 November leafletdid not condition a waiver of dues on the outcome of theelection as was the case inLoubella Extendables206NLRB 183 (1973) where the waiver of dues was foundto be objectionableNor was the waiver of dues in theinstantcase dependent on the support of the Unionbefore the election the situation found objectionable inEquitableConstructionCo266NLRB 668 (1983)Indeed, the waiver here was not even dependant upon anindividuals voting in the election However whether theUnion s waiver of accrued dues in this case constitutedimproper conduct which impacted on the Novemberelectionthe issue of the legality of Howington sthreatsregarding duesarrearagesmust be consideredin the context of the Boards rulingon the Union s dueswaiver during the March electioncampaignThe Boardfound such waiver objectionable indicating the Unioncould not thereafter waive accrued dues without againengagingin objectionable conduct To be sure based onBoard Member Cracraft s concurring opinion the Boardin its decision did not have the evidence present here ofthe Union s past practice or policy of routinely waivingdues during periods when member employees wereworking without a contractWhether this factor alonewould have made a difference in the result is problematical because only Member Cracraft noted the factor Thefact remains that it was not unreasonable for Respondentto view the Board decision on the objections as establishing the law on the dues waiver issue extant between theparties, and that there was therefore a continuing liabilityfor back dues on the part of employee members Accordingly, and particularly in view of the Union s continuedsubmission of dues bills to Respondent Respondent wasentitled to advise employee members that dues were continuing to accrue and would at the time of the electionapproach the amount mentioned by Howington to theemployees 10Under these circumstances I find that the Respondentdid not violate Section 8(a)(1) of the Act by warning employees concerning the deduction of dues arrearages ifthe Union were elected3 John McLeanaThe evidenceThe complaint alleges that McLean a swing supervisor under Second Processing Superintendent Bill Martin,was involved in four instances of unlawful promises ofincreasedwages and benefits if employees rejected theUnion two instances of threats to employees indicatingthe futility of selecting the Union and one instance of anunlawful threat of a lump sum deduction of accrued duesif the Union was elected A total of seven employees testified in support of the complaint allegations regardingMcLeanCharlieMae Boone an 11 year employee of Respondentwho worked under Supervisor Howington relatedthat she had a conversation with McLean around 2 p inon 10 November McLean had sent a relief person to herjob and took Boone to a room near her work area whichshe referred to as the electrical room There she andMcLean talked alone for about 15 minutes regarding theUnion According to Boone McLean told her McCartywanted the Union out of the plant and said it had already cost the employees about $900 in backpay Hewent on to state that if they got the Union out of theplant Boone would be given a 20 cent raiseas soon asthe Union was voted out and 20 cents at the first of thenew year He thereafter showed hera listof benefits thefood plants were receiving the list being those benefitsannounced on 29 October applicable toFoods WageEmployeesMcLean told Boone that she would be receiving the same benefits by not having a unionSimilarlyMary Ann Miller an employee in Respondent s cut up departmentand a unionsteward testified10 Although it is unclear from the record whether dues accrued over aperiod of time were deducted as a lump sum the evidence presented inthe prior objections case and noted by the Board revealed that employeeson leaves for illness or any other reason were charged in full for duesarrearage when they returned to work 366DECIS]ONS OF THE NATIONAL LABOR RELATIONS BOARDthaton 16 November she had a conversation withMcLean who took her to a small room near the ice-house.McLean referred to the list of benefits enjoyed byRespondent's nonunitemployees and told Miller that shewould receive those benefits if the Union was voted outand that she would get two 20-cent raises. Likewise,Willie Etta Lee, alsoa unionsteward who worked in thepacking department, testified that on 16 November,McLean took her a short distance from her work stationand talked to her alone. He said that they had to get theUnion out and explained that the Union had bribed theemployees when the Union won the last election. Heshowed her a paper that contained a list of contract pro-posals put out by the Union and setting forth Respond-ent's "no" response to the proposals. According to Lee,McLean said that the Respondent had said no to all theproposals and they would continue to say no. He addedthat Respondent would never say yes to anything on thatpaper.He went on to advise Lee that if they voted theUnion out they would get a 20-cent raise then and a 20-cent raise in January. Lee also testified that on 19 No-vember just outside the polling area as she was going tovoteMcLean told her vote against the Union if shewanted a raise.Arcell Smith, another union steward and long-timeemployee of Respondent, related in her testimony thatshe had a conversation with McLean and his superior,BillMartin, on 17 November in a small room near herwork area which she referred to as the control room.After remarking that they did not need a union he statedthat if "ya'll vote the Union a lot of peoples going tolose their job."When Smith inquired why McLean re-plied that if the employees went out on strike theywould be replaced. Further in the conversation McLeanstated that if they got rid of the Union, Respondentwould give the employees a 20-cent raise then and 20-cent per hour at the first of the year. He reminded Smithregarding the importance of the right decision about get-ting the Union out and said he guaranteed her that shewould get the rates mentioned bv_him because McCartyhad written a letter about it.Employee Cleveland attributed similar remarks toMcLean on 18 November. McLean took her off her lineand took her to a corner of the work area where heshowed her a paper with the Union's proposals on it.Thiswas the same list of proposals prepared by theUnion for bargaining and reflecting the Company's re-sponse to each proposal as "no." According to Cleve-land,McLean said that all that "stuff was just anotherunion lie."He saidthe Companyhad said no and wasgoing to keep on saying no, and that they were notgoing to give the Union anything. This remark providesthe basis for the complaint allegation thatMcLeanthreatened employees that it would always reject theunion bargaining request, thereby indicating a futility ofemployee selection of the Union. McLean in a secondconversation with Cleveland the same morning stated ifemployees voted the Union out on 19 November, theywould get a 20-cent raise then and another one the firstof the year. McLean also asked Cleveland if she wasaware of all the names that were posted on the walls inthe breakroom. When she replied negatively McLean ex-plained that those were the names of people who owed"back union dues" and that each one of those namesowedat least$160 back dues all of which would betaken out of their paychecks at one time. McLean saidthe Union had sent the list of names to the Respondentand added that Respondent had appealed the first elec-tion in order to give employees a chance to vote theUnion out because the Union had been lying to the em-ployees about the back dues.Like Cleveland,Winston testified that McLean talkedto her on 17 November in what she called a supply roomwhere he had called her aside. In a discussion centeredon the fact that the employees did not need the Union,McLean had stated, according to Winston, that Respond-entwanted the Union out of there and cautioned Win-ston not to believe the papers that the Union had sentthe employees through the mail. He had also stated thatRespondent was always going to say "no" to the Union.McLean did not testify and the employee testimony setforth above remains uncontradicted. Although these em-ployees had previously been union members and couldbe expected to be partisan there is no reasonable basis forrejectingany aspect of their testimony regardingMcLean. Such testimony was mutually corroborative.Accordingly, I credit them and find that McLean madethe remarks attributed to him. On the reasoning set outabove I find Respondent through McLean unlawfullypromised increased wages and benefits to the employeesif they voted against the Union and blamed past with-holding of wages on union representation. I further findthat he told employees to vote against the Union if theywanted to obtain wage increases. I also find thatMcLean, as alleged, indicated the futility of union repre-sentation by stating that Respondent would continue tosay no to union bargaining requests. In these respects Re-spondent violated Section 8(a)(1) of the Act throughMcLean's remarks.On the other hand, consistent with the conclusionsreached supra, I find McLean did not violate Section8(a)(1) of the Act by advising employees of their contin-ued dues obligation and an anticipated lump sum deduc-tion of back dues. As earlier noted, the Board's decisionin the prior objections case lent itself to the clear inter-pretation that the Union could not waive dues withoutconferring on employees benefits which would interferewith the election. And a lump sum deduction of dueswould appear to be in keeping with past practice of theUnion, charging employees in full for dues accruedduring leaves for illnesses and other reasons. According-ly, I find no violation of Section 8(a)(1) in this regard.In light of the findings regarding McLean I find meritto the Union Objection 4 to the election to the effectthat the Respondent created the impression of futility ofselecting the Union. Similarly, the promise of increasedwages and benefits found to have been made above fur-ther substantiate Objection 19 that Respondent promisedemployees benefits if they voted against the Union. Ac-cordingly, further merit is found to this objection. MCCARTY PROCESSORS3674 Billy MartinaThe evidenceBillyMartin was employed by Respondentatmaterialtimesas theassistantsuperintendent, second processing,who reported directly toPlantManagerMarbleAccording to the complaintallegations,Martin promisedemployeeswageincreasesif they voted against theUnion, threatened employees with the inevitability ofstrikes and the loss of jobs if the Union continued as theemployee collectivebargainingrepresentative, interrogated employees concerning their union desire, and solicitedemployees to persuade other employees to voteagainsttheUnion These allegations are coextensive with theUnion Objection 2 complaining of Respondent's interrogationof employees concerning their union membership,Objection 13 complaining of threats to employees becauseof their membership in the Union, and Objection19 involving improper promises of benefitsThe General Counsel relied on two witnesses to establish the allegationsregardingMartin, employees ArcellSmith and Vernell Jones Smith testified that Martincalled her to a place she called the control room on 17November to talk to her about the Union He stated thatthey had too many good people in the plant to keep theUnion and lose their jobs, because if employees votedtheUnion in a lot of peoplegonnalose their jobsWhen Smith inquired why, Martin explained that if theemployees struck and went out they couldn t come backinyou 11 be replaced or firedWhen Smith repliedthat the Union had not said anything about a strikeMartin responded that that is the only weapon the Unionhad to threaten the Company with and McCarty wasnot going to give in to a strike He went on to state thatif the employees got rid of the Union they would get a20 cent per hour increase and 20 cents at the first of theyear and he guaranteed it Martin noted that Smith was aunionsteward and asked her if she was going to theunion meeting Smith, recalling that a flyer had been distributedannouncingthe union meeting the night beforethe election replied that she probably would attend Hetold her to tell employees that they could guarantee thatthey would get a 20 cent raise then and a 20 cent raise atthe first of the year Smith remarked that she could notmake up the people s mind for them, that they made uptheir own mind to which Martin replied that stewardsnevertheless had a lot of influence over the people andshe could tell themIt appears that Martin followed a similar course withVernell Jones anotherunionstewardwho testified thatin the afternoon of 17 November Martin talked to her inwhat she described as the electrical room about 50 feetaway from her work station He asked her to vote theUnion out and to tell the people to vote the Union outHe asked her if she had seen the letter being circulatedthat reported benefits that employees would get if theyvoted the Union out He said employees would not getone penny if the Union was voted in and told her thatemployees would get 20 cents the next day after theyvoted the Union out and 20 cents the first of the yearHe referred to a list of proposals the Union had made innegotiations and stated that the Union was not going toget all of that, but that employees would get the otherbenefits announced by Respondent if they voted theUnion out He repeatedly asked Jones as a steward totalk to employees to ask them to vote the Union out because people would listen to her Jones declined sayingshe was not going to tell them which way to voteAccording to Jones Martin again called for her on 18November and talked to her in the same place This timehe displayed to her a list of benefits that he had referredto in their meeting the day before He said he wantedher to make sure that she understood that if they votedthe Union out that they would get the benefits at thattimeHe again asked her to vote no and tell the peopleto vote no, because if they voted the Union out theywould get all those benefits but if the Union stayed inthey would notb ConclusionMartin did not testify and therefore the testimony ofSmith and Jones is not contradicted Both testified in astraightforward and credible manner I find their testimony reliable and credititBased upontheir testimony Ifind that Martin did promise wageincreasesif employeesvoted against the Unionas alleged inthe complaintConsistentwithmy earlier findings regarding such apromise I find the promise violated Section 8(a)(1) of theAct The Board has long held that a solicitation by anemployer of an employee to campaignagainst a unionviolates Section 8(a)(1) of the Act SeeGeneralMotorsCorp,234 NLRB 995 996 (1978) I find Martin s solicitation here of Jones and Smith violativeas allegedOn the other hand I do not find that Martin unlawfully interrogated Smith by asking if she was going to apublicly announcedunion meetingCoerciveness of interrogation must be determined in the light of all the circumstances consistent with the Board s policy announcedinRossmore House269NLRB 1176 (1984) affd 760F 2d 1006 (9th cir 1985) Smith wasa unionstewardwell known tomanagementAnd Smith had previouslyparticipated in negotiations on the Union s behalf withRespondents counsel in prior years Under these circumstances and despite the fact that other violative remarksoccurred within the same conversation I find it unlikelythatMartin s question would have tended to coerce orrestrain Smith SeeSunnyvaleMedical Clinic277 NLRB1217 (1985)Basedon the foregoing I find to the extent theUnion s Objection 2 is based on the alleged interrogationattributed toMartin such objection has not been establishedThe unlawful promise of benefit found furthersupports the meritoriousness of the Union Objection 19,however and warrantssustainingthe objection5Randy BurnhamaThe evidenceThree employees Williams Miller and NolaBell testifeed in support of complaintallegationsthat Randy Burnham promised employees increased wages and benefitsfor union rejection, threatened employees that it wouldbe futile to have continued representation by the Union 368DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthreatened an employee with a deduction of a year sdues if the Union won the election and told an employeeoutside thepolling areato voteagainst theUnion toobtain a 40 cent wageincreaseThese complaint allegations are coextensive with the Union s Objections 4, 6,and 19According to Williams,Burnham acut up supervisorunder theultimate supervisionof Martin,cameto her ather work position during the week prior to the electionand in talkingto her about the election, told her that ifthe employees voted the Union out they would get a 20cent raisethe following Monday after the election andanother one after the new year Moreover, he told herthat if they voted the Union out they would not have towork 5 years anymore to get 2 weeks vacation, and thatthey could earn thatamountof vacation after 3 yearsHe alsoreferred to a birthday bonus which had been announced ina letter which he stated he would show Wilhams but never didThe following week the week of the election, WilHams had another conversation with Burnham at herwork area On this occasion he discussed with her aunion leafletinwhich the Union had announced to employees that they would owe no back dues during theperiodwhen employees were working without a contract In large handwritten print across the face of theleaflet was writtenAnother Union lie' andWait untilMondayBurnham told Williams that theunion statement wasa lie andthat the Union had already sent aletter to the Respondent from its Memphis office seekingto collect back duesOn 16 November according to employee Miller s testsmony Burnham approached her at her work position inthe cutup department and showed her the 29 Octobermemo of McCarty to thenonunitemployees listing increasesin employee benefits In discussion with Millerregarding thismemoBurnham pointed out that the unitemployees would get these benefits if the Union wasvoted out He also stated that the employees would get a20 cent raise now and a 20 cent raise after the first of theyearNola Bell a 12 year employee of Respondent relatedthat Burnham, her supervisor, had a conversation withher on 17 November She testified that she approachedBurnham to ask him a question about her job when hebrought up the subject of the Union He then took her tothe back dock area where he talked to her about the 29October McCartymemoHe had her read it and theytalkedHe told Bell that the employees would get a 20cent raise immediately and another one at the first ofJanuary if the Union was voted out Bell further testifiedthat she saw Burnham take about 50 people out to talk tothem that dayRegarding the allegation about Burnham s remarks inthe pollingareaWilliams testified that as she and otheremployees were going to the voting areaBurnham wasstanding about 25 feet from the entrance to the pollingareaand told her and other employees as they walked byto go vote for that 40 cent raiseb ConclusionThe testimony of WilliamsMiller, and Bell in theforegoing respectswas not contradicted by Burnhamwho did not testify Accordingly, the testimony of Bell,Miller and Williams is creditedBasedon that testimonyIfind that Respondent through Burnham did makepromises of increased wages and benefits if the Unionwas rejected by the employees Consistent with the conclusionsreached above regarding similar promises I findthese promises were unlawful and violative of Section8(a)(1) asallegedThis conclusion requires a similar conclusion that the Union Objection 19 must be sustainedOn the other hand I find no support in the testimony ofthese three employees to establish the further complaintallegationsthat Burnham stated it would be futile for employees to vote for continued representation by theUnion Similarly and based on reasoning already statedabove I find Burnham s remarks regarding dues deductions were not unlawful Therefore I find no violation ofSection 8(a)(1) based on these allegationsMoreover, Ifind the evidence insufficient on these allegations to lendany further validity to the Union s Objections 4 or 146 Billy CookaThe evidenceThe complaint sets forth one allegation regarding BillyCook a shipping department supervisor on 17 NovemberThus the complaint alleges that Cook promised anemployee increased wages and benefits if the Union wasnot selected by the employees and threatened that itwould be futile for employees to seek continued unionrepresentationOne employee Miller testified in supportof this allegation which is coextensive with the Union sObjections 2 and 19 Miller testified that on 17 November she had a conversation with Cook one of her formersupervisorson a dock near the deboning departmentAccording to Miller Cook told her the same things thatBurnham and McLean had previously said to her andalso told her that President John McCarty was a veryrich man and that as long as they had a union he was notgoing to give them anything Although Miller s testimony was not contradicted by Cook I find it insufficient toestablish a specific promise of benefit Her testimony thatCook went over with her the same things that Burnhamand McLean had earlier told her and in which unlawfulpromises were found above to have been made is toovague to substantiate a specific promise of benefit onCook s part Accordingly, I find no violation of Section8(a)(1) based on any unlawful promise of Cook and tothis extent I find no support for Objection 19 On theother handMillers testimony that Cook said that aslong as the employees had a union McCarty was notgoing to give them anything clearly establishes the threatthat it would be futile for employees to seek continuedunion representationAccordingly, I find Respondentviolated Section 8(a)(1) in this regard as alleged in thecomplaint In addition this conclusion substantiates thefurther merit of the Union s Objection 4 that Respondentcreated the impression of futility of selecting the Union MCCARTY PROCESSORS3697Gerald SmithaThe evidenceGerald Smith at all material times was a supervisor inthe deboning section of the plant and worked underBarry Sparks deboning superintendent and DuncanMancell,deboning manager The complaint,as amended,alleged that on 12 November,Smith interrogated an employee about how the employee was going to vote andpromised an employee increased wages and benefits ifthe Union was rejected by the employee It further alleged similar activity on the part of Smith on 17 November, and also alleged that on 18 November,Sparks permitted an employee to harass and curse another employee because of that employee'sunion support One employee Bulah Thompson,testified regarding all of theseallegationsThompson began working for Respondent in September 1985 and in November 1987 was working in the deboning section of the plant under Smith She testifiedthat on 12 November,Smith took her off herjob andtook her to a rear dock at the plant where he talked toher about the election She testified that he asked herhad she made up her mind which way she was going tovote She replied that she had not and Smith stated thatthe best thing was to vote the Union out, becauseMcCarty did not want the Union in the plant Further,Smith related that employees were going to get a 20 centraise in December and in January they were going toget another 20 cent raise,but that if they did not votethe Union out they were not going to get any raise Theconversation lasted about 5 minutes before Thompson returned to work According to Thompson Smith againtook her off her line on 17 November and took her backto the same area where the previous conversation tookplaceThere he again told her that employees shouldvote the Union out because it was not doing them anygood and that McCarty did not want a union in theplantHe repeated his statement regarding the Decemberand January raises if the Union were voted out In response to a leading question Thompson related that inboth conversations with Smith he asked her how she wasgoing to vote and she responded in a noncommital wayRegarding the Respondents permitting an employee toharass and curse another one because of the second employees union support,Thompson testified that on 18November she was placed to work on the deboning linebetween Shawn Stranton and another employee knownonly to her as Robert Both Robert and Stranton talkedto her in an effort to dissuade her from union support inthe election She rejected their overtures and Robertthereafter left her alone However Stranton continued tonagThompson saying that he needed his 20 cents andthat she ought to vote the Union out because the Unionwas not doing them any good Thompson tried to moveup the line from Stranton but he moved with her and`cursed"her calling her everything according toThompson but a child of God Supervisor Smith wastwo steps away from Thompson and Stranton at the timeand Thompson turned to Smith asking him if he heardStranton cursing her out Smith told Thompson he didn thear anything and he did nothingSmith testified for Respondent and denied that he hadtaken Thompson off the line to discuss the union issue orwage increases He related he knew she was a union supporter and talking to her would be useless Further hedenied overhearing an exchange between Stranton andThompson other than to hear her yelling something toStranton about getting out of her face He told Thompson to calm down and they would work the matter outAccording to Smith,he reported the matter to his supenor, Barry Sparks,and Stranton and Thompson were subsequently pulled off the line by Sparks who talked tothemFurther evidence was offered by Respondent concerning the confrontation between Stranton and Thompsonnot all of it in keeping with Smith s testimony Sparkscontrary to Smith testified that he learned of the confrontation from Mancell who reported that a threateningremark had been made to Thompson by Stranton Sparksthereafter removed Stranton from the production lineand talked to him Stranton had conceded that he hadmade a threatening remark with racial overtones toThompson and Sparks cautioned him not to do it againsaying that he would not stand for it Sparks further related that he talked to Thompson also about the matterand told her not to antagonize fellow employees becausethey worked with knives and if there was a fight therecould be serious problemsMancell s version was that he learned from an employee that Stranton had issued a threat to Thompson and hethereafter directed Sparks to investigate telling him thatthey were not going to tolerate that type of behavior inthe plantMancell added that Sparks subsequently reported to him that he had talked to Thompson andStrantonb ConclusionThompson s testimony regarding the discussion shehad with Smith was generally clear and in my opinionhonestly delivered I do not believe that her testimonyregarding the discussions with Smith were either a product of her imagination or an intent to fabricate The remarks she had attributed to him in the discussions weretotally in keeping with those attributed to other supervisors here and never contradicted The conduct attributedto Smith is also consistent with a pattern of supervisorstaking employees aside to discuss the union issue withthem Accordingly I credit Thompson s testimony thatshe did have the discussions with Smith and that he generally made the remarks she attributed to him HoweverThompson exhibited some confusion in her testimony regarding whether Sparks on both occasions that he talkedto her had asked her whether she had made up her mindabout how she was going to vote or how she intended tovote finally testifying that he had asked her both questions on both occasions I find the question of whethershe had made up her mind how she was going to votewould not without more, be coercive because a responsewould not necessarily reveal union inclinations or supportBecause Thompson's answer was noncommital onthat question it is unlikely that Smith would have askedher further how she was going to vote Under these cir 370DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcumstances,Ido not credit Thompson's testimony thatSmith asked her how she was going to vote and shallrecommend that this allegation of the complaint be dis-missed.To the extent that the interrogation allegationgoes to substantiate the Union's Objection 2 regarding in-terrogation I find no support for the objection based onSmiths remarks. Having found, however, on Thompson'saccredited testimony that Smith did promise higherwages and benefits if the Union was rejected by the em-ployees, I find Respondent violated Section 8(a)(1) of theAct as alleged in the complaint based on Sparks' con-duct. This finding provides further substantiation of theUnion's Objection 19.Regarding the allegationthatRespondent permitted anemployee to harass and curse out another employee be-cause of the employees' union support I again creditThompson's testimony over that of Smith. Smith's claimthat he reported the matter to his supervisor, Sparks, wasnot corroborated by Sparks. Moreover, it is clear thatdespite the fact that the incident occurred in front ofhim, Sparks made no effort to ascertain the cause of theproblem or the legitimacy of Thompson's complaint.Indeed, Respondent's failure to discipline Stranton whoadmitted to Respondent that he had issued the threat toThompson coupled with Respondent's treatment ofThompson as an antagonizer, reflects a disregard for thefacts and, in light of Respondent's knowledge that theunderlying dispute involved the union issue, Respond-ent's disposition to disparately treat union supporters. Ifind Respondent's action in this regard was coercive andviolated Section 8(a)(1) of the Act as alleged in the com-plaint.8.Barry Sparksa.The evidenceThe complaint,as amended,attributes to Sparks an in-cident of threatening an employee with plant closure andother unspecified reprisals for union support,and also al-leges he requested an employee to persuade other em-ployees to vote against the Union.The allegation is coex-tensive with the Union'sObjections 13 and15.Two wit-nesses,Thompson and employee Princess Brown,testi-fied in support of these allegations.Brown,a member ofthe Union,testified that on 18 November,Sparks tookher from her position on the line to his office where hetold her he wanted to talk to her about the Union. In theconversation,which Brown said lasted about an hourSparks asked her what good it was doing to have aunion when the Union was not doing anything for em-ployees, because employees were getting the same bene-fitsas the nonunion plants. Sparks also allegedly statedthat if the Union was reelected then McCarty wouldclose the plant down and everyone in the plant wouldlose their job and the plant would be moved to Forest,Mississippi,orMcGee, Mississippi.Sparks even pointedout that Respondent had considered the purchase ofsome land in Hazelhurst,Mississippi.Sparks askedBrown to go out and ask other employees to vote againstthe Union.Sparks conceded that he had discussed the Union withBrown before the election.However, he testified the dis-cussion took place on the line rather than in an office,explaining that he did not have an office at the time. Hedenied making the remarks attributed to him by Brownsaying that the subject of plant closure never carne up,and no reference was made to moving the plant toMcGee or Forest or Respondent's attempt to buy land inHazelhurst. Sparks specifically denied he asked Brown toinfluence other employees against the Union.Sparks' testimony that he did not have an office at thetime of the Union election was corroborated by Mancellwho testified that constructionwas not started onSparks' office until December. Mancell pointed out thatbefore that time there was a small general office that su-pervisors used in the rear of the deboning section whichwas not private and an hour-long conversation could nottake place there without constant interruption by a flowof employees going through that office.In addition to Brown's testimony regarding Sparks,Bulah Thompson testified that on 18 November she alsohad a conversation with Sparks about 50 or 60 feet awayfrom her work station on the production line. In thatconversation Sparks told her that he knew she and hersister,Baby Ruth Brent,also an employee of Respond-ent,were "up in the Union," and if they voted the Unionback in, Thompson was going to need somebody on eachside of her everyday, all day, because he was going tostay on her back. This event occurred after the episodewith Stranton referred to above.Although Sparks conceded in his testimony that hehad talked to Thompson as already related above, hedenied discussing with her the Union being voted backin and generally denied making the other remarks she at-tributed to him. He did admit he mentioned to her theintensity of feelings among employees at the time be-cause of the union situation.b.ConclusionThe fact that Sparks did not have a personal office atthe time of the discussion claimed by Brown is insuffi-cient to negate Brown's testimony that the discussiontook place in an office. Brown testified that the officewas about 5 minutes walking distance from her work sta-tion thus suggesting that it was totally outside of the de-partment and within another area of the plant. Brown'stestimony struck me as credible and reliable.Weighedagainst Sparks blunt denials unaccompanied by any de-tailed explanation of his version of the discussions withBrown regarding the Union, a discussion the contents ofwhich Sparks testified he could not recall. I find Brown'stestimony more convincing. Accordingly, I credit Brownover Sparks and conclude that Respondent throughSparks violated Section 8(a)(1) of the Act as alleged bythreatening plant closure and plant removal and byasking Brown to persuade other employees against theUnion. Based on these conclusions I also find merit totheUnion's Objection 15 contending that Respondentthreatened plant closure if the Union won the election.Ipreviously found Thompson's testimony credibleabove, and I find it no less credible when balancedagainst Sparks' testimony regarding the comments shetestified he made. Moreover, a close examination of the MCCARTY PROCESSORSrecord fails to reveal that Sparks specifically denied thathe told Thompson that he would make things hard onher Crediting Thompson I find that Respondent unlawfully threatened reprisals in violation of Section 8(a)(1)of the Act as alleged in the complaint 11 Further to theextent that this violation is coextensive with the Union sObjection 13 complaining of threats and coercion of employees because of their membership in and activities onbehalf of the Union, I find merit to Objection 139Duncan MancellaThe evidenceThe complaintas amended,allegesthatMancell on 9and 16 November threatened employees with unspecifiedreprisalsif they voted for the Union The complaint wasamended atthe hearing based on Mancell s own testimony and over Respondents objection to allege that beginning 9 and16 November, Mancell systematically and individually orally promised benefits to 80 percent of thedeboning department employees in order to get them tovoteagainst theUnion Theseallegationsare coextensivewith the Union s Objections 13 and 19 Evidence regardmg the initialallegationwas supplied by one employeeShirleyWilliamsWilliams testified that during the weekbefore the election Mancell had approached her in thebreakroom before the beginning of work and asked her ifhe could talk to her She declined saying that she waseating her breakfastHe leftAfter she completed herbreakfast she reported to work and found Mancell waitmg for her According to Williams Mancell told her heknew she was for the Union and that if the Union wasvoted in the plant he would make sure she would catchhell as long as she was in the plantWilliams, a unionmember,testified that she attempted to reply to Mancellbut he turned and walked offMancell admittedin histestimony that he had attempted to talk to Williams in the breakroomone morningbeforework but she had declined to talk to him Hecould not recall any follow up attempt to talk to herAsked if he recalled any conversation with Williams inwhich there was any mention of what would happenwhen the Union was voted in Mancell answered negativelyFurther asked if he recalled any conversation inwhich there was any reference to her catching hellMancell againresponded negatively However he specifically denied that he told her at any time that if theUnion was voted in she would catch hellas long as shewas inthe plantOn cross examination Mancell conceded that he hadtalked to approximately 80 percent of the 300 employeesunder his jurisdiction concerning the Union during the11 In his brief the General Counsel moved to amend the complaint toallege additional threats violative of Sec 8(a)(1) based on admissions ofSparks on cross examination that he told over 100 employees before theelection that they would receive the benefits granted the employees inRespondent s other plants if they rejected the Union I find it unnecessaryto consider or grant the motion because as granting it would add nothingto the remedy provided for violations of the same nature already foundhere to have been committed by Respondent Sparks admission howeverhas been considered as reflecting the extensiveness of Respondents dissemmation of its message regarding the grant of benefits to employees ifthey rejected the Union in the election371week or 10 day period prior to the election Although hecould not recall the individual conversations with employees he stated that he expressed to them Respondent sview that the Union was not needed at Respondent splant because the nonunion facilities had similar benefitsand that employees could get the benefits that the otherplants had without the Unionb ConclusionMancell never explained in his testimony what he hadwanted to talk to Williams about on the morning whenhe interrupted her breakfast in the breakroom It wouldappear reasonable that if Mancell had wanted to talk toher he would have followed up on the matter as Williams claimed he did when she reported for work in herdepartment It is not unreasonable to believe that Mancellwas piqued by Williams refusal to talk to him earlierUnder these circumstances, and because Williams testimony impressedme asreasonable, positive, and convincing and because her recall appeared to be clear, IcreditWilliams over Mancell I find that he did issue thethreat she attributed to him which I find violative ofSection 8(a)(1) of the Act as alleged Based on this conelusion I find further merit to Objection 13 and concludeitmust be sustainedMancell s admission that he talked to 80 percent of thedeboning department employees advising them that theywould get the same benefit as nonunion plants constitutesa promise of benefit because as the record evidence establishes that Respondent was making every effort tocommunicate to employees that the nonunion plants enjoyed a 20 cent per hour higher wage rate and additionalbenefitsAccordingly, onMancell s own testimony Imust conclude and for the reasons already related above,that his remarks constituted an unlawful promise of benefits in violation of Section 8(a)(1) of the Act To thisextent further merit is found to the Union s Objection 19which must be sustainedC Other Evidence Regarding the ObjectionsObjection 6 to the election complained that Respondentprevented employees orderly and free flow to andfrom the voting areas and solicited company support immediately in and about the area adjacent to the votingareas during times when the polls were open for votingThe testimony of Lee Claiborne and Blount regardingremarks made by Howington to them or others in theirpresence as they went to vote in the election has alreadybeen related It appears that Howington s remarks tookplace at the entrance to a hallway approximately 20 feetin length 12 leading to the breakroom in which the polling was taking place Moreover Lee testified that Howington had stopped her group for a few minutes requiring them to wait in the entrance to the hallway Only afew voters come out before Howington allowed the delayed group to proceed in It was during the delay thatHowington made his comments to the employees goingto vote as already related Respondent through cross ex12 This approximation is based ona scale diagramof Respondents facilitywhich was received in evidence 372DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDamination of the General Counsel's witnesses attemptedto establish that Howington's action in delaying the em-ployees was justified by the crowding of the hallway byemployees leaving the polling area after voting. In myopinion, this attempt was unsuccessful, and in the ab-sence of testimony from Howington, I cannot concludethat the delay of employees going into vote was warrant-ed, particularly because Howington used the delay to un-lawfully ask employees to vote for their "raise" in oppo-sition to the Union. Accordingly, and in light of the un-lawful requests made to the employees to vote for thewage increases as already found above, I conclude thatObjection 6 has merit and must be sustained.D. The Alleged Violations of Section 8(a)(5) and (1)of the Act in the Unilateral Grant of Increased Wagesand Benefits1.The material factsTrue to the promises of its supervisors made before tothe election, Respondent on the day following the elec-tion in identical memos from Marble and Mancell to "AllEmployees" announced a pay increase of 20 cents perhour to employees with more than 1 year of employmentwith Respondent. The memos also announced another20-cent-per-hour increase for employees in the same cate-gory would be effective 3 January 1988. Increases werealso provided to employees with less than 1 year of serv-ice.According to these memos the increases put theJackson plant on the same pay level as the otherMcCarty plants.A third memo addressed to all Jackson processing em-ployees signed by H. F. McCarty Jr. dated 20 Novem-ber and listing "Election Results" as the subject, con-gratulated the employees on the election results and spe-cifically tied such results to the grant of the wage in-crease. Thus the memo stated:Ihave given instructions that the Jackson plant im-mediately receive the same pay and benefits as theother McCarty plants. I will be in the Jackson plantin the near future to thank you personally for thevote of confidence in McCarty. We will continueworking to keep that confidence.2.Arguments and conclusionsThe General Counsel and the Union contend, as thecomplaint alleges, that the grant of the wage and benefitincreaseswhile the objection period was pending andwhile the results of the objection were not final consti-tuted a violation of Section 8(a)(5) and (1) of the Act.Respondent conversely argues that it did nothing morethan provide equal treatment to unit employees by givingthem what benefits its nonunion employees enjoyed.It is clear that the Union thoughout the events in-volved in this case occupied the status of an incumbentcollective-bargaining representative. Itwas entitled tothe rebuttable presumption of continued majority status.Aside from the election of 19 November there was noshowing by affirmative evidence that the Union had lostitsmajority status. In light of the merit found to theUnion's objections to the November election the resultsof that election, like the results of the first election, es-tablishes nothing to rebut the presumption of the Union'scontinuingmajority status.The mere existence of thepending decertification petition does not license an em-ployer's withdrawal from recognition or bargaining withan incumbent union.Dresser Industries,264 NLRB 1088(1982).Accordingly, where the Board has not yet issueda certification of results of election in a decertificationelection, an employer acts at its peril when it unilaterallymodifies the terms and conditions of employment of unitemployees. SeeAngelica Corp.,supra;Dow Chemical Co.,supra;PresbyterianHospital, 241NLRB 996, 998 (1979).Therefore, Respondent here was not free to unilaterallygrant the wage benefit increases which were granted on20 November. It follows, and because I have found meritto the Union's objections to the election, I conclude thatRespondent's unilateral action in granting the wage andbenefit increases violated Section 8(a)(5) and (1) of theAct as alleged in the complaint.13Angelica Corp.,supra.E. The Appropriateness of a Gissel Bargaining OrderThe General Counsel and the Union argue that underall the circumstances of this case, including the gravityand extent of Respondent's unlawful conduct, a fairrerun election has been rendered improbable so that abargainingorder under the principles enunciated inNLRB v. Gissel Packing Co.,395 U.S. 575 (1969), must beentered in this case. InGisselthe Supreme Court estab-lished the standards for determining whether bargainingorders may be utilized to remedy an employer's unfairlabor practices. Thus, the Court held a bargaining ordermay be granted where an employer's unfair labor prac-tice is "outrageous" and "pervasive." A bargaining ordermay also be granted in a second category of cases of aless extraordinary nature marked by less pervasive unfairlabor practices which nonetheless have a tendency to un-dermine majority strength. However, a bargaining orderis not appropriate, the Court said, in a third category ofcases involving minor or less extensive unfair labor prac-tices "which, because of their minimal impact on theelection machinery, will not sustain a bargaining order."The General Counsel and the Union assert the instantcall case falls under the first category above while Re-spondent argues that Respondent's conduct if at all un-lawful falls into the third category precluding the entryof the bargaining order here.The Respondent's unlawful conduct found here wasvaried and extensive. It consisted of unlawfully promis-ing and granting wage and benefit increases to dissuadeemployees from union support, solicitation of employeesto dissuade other employees from union support, threat-ening employees with the futility of election of theUnion, allowing an employee to curse or harass anotheremployee in an attempt to discourage the second em-ployee's union support, threatening an employee becauseof an employee's union support, and threatening in one13 An order requiring Respondent not to engage in unilateral actionswill be recommended here. This order, however, should not be construedas requiring that the wage and benefit increases be rescinded.Dow Chem-ical Corp.,supra. MCCARTYPROCESSORSinstanceplant closure if the employees selected theUnion to continue to represent them Respondents conduct in the promise of wage and benefit increases wasthemost pervasive of all its unlawful conduct Thepromise was frequently repeated to a large number ofemployees IndeedMancell conceded that he had discussed these promises of increases with approximately 80percent of his employees And based on uncontradictedtestimony in the record other supervisors talked to alarge number of employees making the same promisesFurther,Marble admitted that all supervisors were instructed to carry the same unlawful message to all unitemployees The actual grant of the increases touched allunit employees The Board has indicated in some casesthat such conduct cannot easily be erased for the benefitsgranted remain in effect and serve as a constant reminderto employees of Respondents use of economic weaponsto defeat the Union See, e gDow Chemical CosupraJ J Newberry Co249 NLRB 991 (1980), enf denied inpertinent part 645 F 2d 148 (2d Cir 1981),Apple TreeChevrolet251 NLRB 666 (1980), enf denied in pert part671 F 2d 838 (4th Cir 1982),Honolulu Sporting GoodsCo239NLRB 1277 (1977),WestminsterCommunityHospital,221 NLRB 185 (1975)Skaggs Drug Centers197NLRB 1240 (1972) enfd 84 LRRM 2384 (9th Cir 1973)Tower Records182NLRB 382 (1970) enfd 79 LRRM2736 (9th Cir 1972)C & G Electric180 NLRB 427(1969)See alsoRoyal Aluminum Foundry,208NLRB102 (1974)SoilMechanics Corp,200 NLRB 544 (1972)In other more recentcasesthe Board has taken a moreconservative approach holding the preelection promiseof benefits and post electiongrantof such benefits are insufficient to warrant the issuance of aGisselbargainingorder as opposed to the use of more traditional remediesSee e gAngelica Corp,supra,WmT Burnett & Co273NLRB 1084 (1984) See alsoWalgreenCo221NLRB 1096 (1975) In theAngelicacase the Board explained its apparent departure from prior precedent byobserving that such prior precedent did not represent application of a per se remedial rule and observed thatunderGisselthe Board was required to assess the question of an appropriate remedy on a case by case basisIn my opinion the instantcaseisdistinguishable fromthe facts inAngelica BurnettandWalgreenand dictate acontrary resultRespondents conduct here was bothmore flagrant and pervasive Here Respondent unlike inthe cited cases specifically tied the promise and grant ofthewage and benefit increases to the rejection of theUnionMoreover, the wageincreasespromised andgranted totaled 40 cents per hour for most employeesand representedan increaseof about 8 percent for eachemployee Such increases must be regarded as substantialThe impact on employees was even greater becausethey had not hadan increasefor almost 2 years prior tothe timethe increases were granted Respondents expressed concern in bringingunitemployees up to thescale of nonrepresented employees at its other plants isbelied by Respondents failure to offer the Union in negotiationsthe same wages and benefits accorded the nonunionemployeesOne can only conclude Respondentsimply stated bought the election results achieved in November bypromising and grantingemployees wages and373benefits not previously offered to and rejected by theircollective bargaining representativeUnder these circumstances, and considering the otherunlawful conduct of Respondent including remarks mdicating the futility of union organization there is littlelikelihood that traditional remedies will relieve employees of the lasting impression left by the promise andgrant of wage and benefit increases that Respondent isthe sole source of the benefits not only received butlikely to be available in the future and that union representation provides no hope for improvement SeeNLRBvExchange Parts Co375 U S 405 (1964) Rather because Respondent made it clear in its preelection promisesand postelection announcements that the benefitswere granted largely as a reward for rejecting theUnion, and keeping in mind that the wage and benefit increases will not be rescinded by the order recommendedhere employees may reasonably expect a similar rewardif they reject the Union in any rerun election making thefairness of such rerun highly unlikely Accordingly thefacts of this case, I conclude, put it more in line withthose considered by the Board inCam vac International288 NLRB 816 (1988), in which a bargaining order wasfound warranted based in large part on the employer sannouncement and grant of wage and benefit increasesthe lasting effects of which would be difficult to remedyby traditional meansConsidering the foregoing I conclude Respondent sconduct falls within the second, if not the first categoryof conduct warranting the entry of aGisselbargainingorderAccordingly and having concluded that the 19November election was a nullity I shall recommend theentry of such a bargaining orderCONCLUSIONS OF LAW1Respondentisanemployer within the meaning ofSection 2(2) of the Act engaged in commerce within themeaning of Section 2(6) and (7) of the Act2The Union is a labor organization within the meanmg of Section 2(5) of the Act3By systematically promising and subsequently granting increases in wages and other benefits to employees todissuade them from voting for the Union in a decertification electionRespondent has engagedinand is engagmg in unfairlabor practices in violation of Section8(a)(1) of the Act4 By threatening employees with the futility of theirelection of the Union to represent them in collective bargaining,Respondent has engagedinand is engaging inunfair labor practices in violation of Section 8(a)(1) ofthe Act5By discouraging employee support of the Union byinforming employees that wage increases had been withheld from them in the past because of their union representation,Respondent has engagedin and is engaging inunfair labor practices in violation of Section 8(a)(1) ofthe Act6By threatening employees with unspecified reprisalsand allowing abusive conduct toward them by other employees because oftheir unionsupport, Respondent has 374DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDengaged in and is engaging in, unfair labor practices inviolation of Section 8(a)(1) of the Act7All production and maintenance employees, including truckdrivers driver salesman and shipping and receiving clerks employed by Respondent at its 238 Wilmington Street, Jackson, Mississippi facility, excluding alloffice clerical employees, professional employees salesmen, buyers, watchmen and guards and supervisors asdefined in the Act constitute a unit appropriate for thepurposes of collective bargaining within the meaning ofSection 9(b) of the Act8At all times material the Union has been, and nowisthe exclusive representative of the employees in theunit listed in paragraph 7 above for the purposes of collective bargaining within the meaning of Section 9(a) ofthe Act9By unilaterally changing the wages and other benefitsof unit employees without notice to or negotiatingwith the Union, prior to final resolution of the questionconcerning the continued representative status of theUnion raised in Case 15-RD-607, Respondent has engaged in, and is engaging in, unfair labor practices inviolation of Section 8(a)(5) and (1) of the Act10A preponderance of the credible evidence does notestablish that Respondent has violated the Act in anyother manner alleged in the complaint11The Unions Objections 2, 4, 6, 13, 14, 15, and 19to the election conducted in Case 15-RD-607 are meritorious and must be sustained and the election conductedon 19 November 1987 in Case 15-RD-607 must be setaside12By engaging in the unfair labor practices set forthin paragraphs 3 4 5 6, and 9 above Respondent has attempted to undermine the Union s majority status andhas precluded the holding of a fair rerun election therebymaking a bargaining order an appropriate remedy forRespondents unfair labor practices13The unfair labor practices found in paragraphs 3 456 and 9 above constitute unfair labor practices affectmg commence within the meaning of Section 2(6) and(7) of the ActTHE REMEDYHaving found that Respondent engaged in certainunfair labor practices, I recommend that it cease anddesist therefrom and that it take certain affirmativeaction which I find necessary to remedy and remove theeffects of the unfair labor practices found and to effectuate the policies of the ActHaving found that Respondent by its unlawful conductincluding the promising and granting of a general wageincrease to its employees interfered with the electionheldon 19 November 1987 thus substantiating theUnion s objections to the election I recommend that theelection held in Case 15-RD-607 be set aside The recommended order in this regard is not to be construed asrequiring rescission of the wages and benefits granted tounit employees subsequent to the election Having further found that Respondent by its unlawful conduct hasprecluded the holding of a fair rerun election under thecircumstances of this case, I further recommend that thepetition in Case 15-RD-607 be dismissed that all proceedings held in connection therewith be vacated and setasideand that a bargaining order issue requiring Respondent to recognize and bargain with the UnionOn these findings of fact and conclusions of law andon the entire record I issue the following recommended 14ORDERRespondent,McCarty Processors, Inc and McCartyFarms Inc Jackson, Mississippi its officers agents, successors and assigns, shall1Cease and desist from systematically promising andgranting wage increases and other benefits to its employees represented by the United Food and CommercialWorkers International UnionAFL-CIO-CLC, and itsagent,Local Union No 1529 to dissuade them fromvoting for the Union(a)Threatening employees with the futility of theirelection of the Union to represent them(b)Discouraging support for the Union by informingemployees that wages have been withheld in the past because of their representation by the Union(c)Threatening employees with unspecified reprisalsand permitting abusive conduct toward them by otheremployees because of their support for the Union(d)Unilaterally granting increases in unit employeeswages and benefits without notification to and bargainmg with the Union(e) In any like or related manner interfering with restrainingor coercing employees in the exercise of therights guaranteed them by Section 7 of the Act2Take the following affirmative action necessary toeffectuate the policies of the Act(a)On request recognize and bargain collectively withthe Union as exclusive representative of the employees inthe appropriate unit described in paragraph 7 in theabove conclusions of law and on request embody in asigned agreement any understanding reached(b)Post at its JacksonMississippi place of businesscopies of the attached notice markedAppendix 15Copies of the notice on forms provided by the RegionalDirector for Region 15 after being signed by the Respondent s authorized representative shall be posted bythe Respondent immediately upon receipt and maintainedfor 60 consecutive days in conspicuous places includingallplaceswhere notices to employees are customarilypostedReasonable steps shall be taken by the Respondent to ensure that the notices are not altered defaced, orcovered by any other material(c)Notify the Regional Director in writing within 20days from the date of this Order what steps the Respondent has taken to comply14 If no exceptions are filed as provided by Sec 102 46 of the Board sRules andRegulationsthe findings conclusions and recommendedOrder shall as provided in Sec 102 48 of the Rules be adopted by theBoardand all objections to them shall be deemed waived for all purposes15 If this Order is enforced by a judgment of a United States court ofappeals the words in the notice reading Posted by Order of the NationalLaborRelations Board shallreadPosted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board MCCARTY PROCESSORS375IT IS FURTHER ORDERED that the allegations of theelection in Case 15-RD-607 be set aside and the petitioncomplaint notspecifically found herein be dismisseddismissedIT IS FURTHER ORDERED that the Union s Objections 24,6, 13, 14,15, and 19 be sustained the results of the